Title: To Benjamin Franklin from Dumas, 20 July 1781
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 20 Juillet 1781
Comme je n’ai pas gardé copie des Lettres que j’ai eu l’honneur de vous écrire en Avril & May, je n’en sais plus ni le nombre ni la date. Celles dont vous m’avez favorisé cette année sont du 18 Janv. 14 Mars, 7 Avril & 4 May. J’ai du vous paroître, Monsieur, bien négligent en comparaison d’autrefois. Je ne l’ai pourtant pas été, malgré ma santé, qui n’a pas été trop bonne. La grande raison, qui m’a rendu plus silentieux qu’à l’ordinaire, c’est ce que vous m’avez marqué dans l’honorée vôtre du 7e. Avril, que ma Lettre paroissoit avoir été ouverte; & effectivement, je n’ai pu en douter en voyant mon couvert que vous m’avez renvoyé, On a fondu ma cire, après avoir pris l’empreinte du cachet avec une certaine composition, après quoi l’on a recacheté avec l’empreinte. Qui que ce soit qui ait [torn: commis] cette malhonnêteté j’ai cru devoir être d’autant plus retenu [torn: en confiant] mes opérations au papier, qu’elles étoient très-delicates, & ne m’appartenoient pas à moi seul depuis quelques mois, comme vous verrez, Monsieur, par la Lettre pour le Congrès, que vous voudrez bien, après l’avoir lue, cacheter & acheminer le plutôt le mieux. Celle-ci vous parviendra sous le couvert de Mr. F. Grand. Je n’ai nulle objection à ce que vous lui remettiez l’incluse pour la faire tenir à Mr. Carmichael, le plutôt le mieux: car j’ai toujours été persuadé qu’il n’a jamais eu connoissance ni part à certaine liberté malhonnête qu’un autre a prise. Cette Lettre en contient une pour le Congrès, pareille à celle que vous recevrez cet ordinaire par une autre main, cachetée précisément comme celleci. Ainsi vous serez à même de pouvoir comparer les cachets, & examiner s’il y en a eu un de lésé ou remanié. J’ai l’honneur d’être toujours avec le plus respectueux attachement, Monsieur Votre très-humble & très-obeissant serviteur
Dumas
[In the margin:] Mes respects à Mr. Adams, s’il est encore à Paris.

[On the address sheet:] J’ai du rouvrir cette Lettre. Vous recevrez la Lettre pour Mr. Carmichael par une autre voie. J’ai fait un qui pro quo, pour lequel il ne vaut pas la peine de rouvrir l’autre Lettre.
  Passy à S. Exc. M. B. Franklin

 
Addressed: His Excellency / B. Franklin, Min Plenipo: from / the Un. States / Passy./.
